Per Curiam. The 37th Sec. of the Act of 1874, provides, sec. 37: “All judgments in attachment against the same defendant, returnable at the same term, and all judgments in suits by summons, capias or attachment against such defendant recovered at that term or at the term when the judgment in the first attachment upon which judgment shall be recovered is rendered, shall share pro rata according to the amount of the several judgments in the proceeds of the property attached, either in the hands of a garnishee or otherwise.” In this case all the judgments were rendered at the same time, it being the term at which the judgments were rendered and the first attachment issued, and by the plain provisions of this section, all are to share pro rata in the proceeds of the property attached. Judgment affirmed.